DETAILED ACTION
This office action is in response to the amendment filed on 12/22/2021. In the amendment, claims 36, 46, 54 have been amended, and claims 1-35, 42, 48 are now canceled and claims 58-60 are newly added. Overall, claims 36-41, 43-47 and 49-60 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claims 56 and 59-60 are objected to because of the following informalities:  
In claim 56 recites “The method of claim 54” however the claim should be amended to “The method of claim 36” since only claim that is a method is claim 36 therefore to improve the form of the claims.  
In claim 59 recites “The method of claim 46” however the claim should be amended to “The fuel bypass arrangement of claim 46” since claim 46 is not a method claim therefore to improve the form of the claims.  
In claim 60 recites “The method of claim 54” however the claim should be amended to “The power backup system of claim 54” since claim 54 is not a method claim therefore to improve the form of the claims.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 36-40, 43-47, 49-56 and 58-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No. US 2018/0030905 A1 to Cress (Cress).

In Reference to Claim 36
A method of operating a forced induction gaseous-fueled engine (16), the engine comprising a bypass line (64), a charge air cooler (30), a throttle valve (32), an intake manifold (34), and a plurality of cylinders (40) the method comprising: 
delivering fuel during engine (16) start through a bypass line (64) to the intake manifold (34) for delivery to the plurality of cylinder (40), bypassing the 

In Reference to Claim 37
The method of claim 36 (see rejection to claim 36 above), further comprising at least partially bypassing the charge air cooler (30) for a bypass period (see at least Cress Figs. 1-10 and paragraphs 21-34, 37-50).

In Reference to Claim 38
The method of claim 37 (see rejection to claim 37 above), wherein the bypass period is a predetermined time interval (elapsed time), wherein the bypass period is less than or equal to 10 seconds (see at least Cress Figs. 1-10 and paragraphs 21-34, 37-50).

In Reference to Claim 39
The method of claim 37 (see rejection to claim 37 above), wherein the bypass period is a time interval determined by when the gaseous-fueled engine exceeds a predetermined RPM threshold (greater than zero) (see at least Cress Figs. 1-10 and paragraphs 21-34, 37-50).

In Reference to Claim 40
The method of claim 37 (see rejection to claim 37 above), further comprising opening the throttle valve (32) an increasing amount during the 

In Reference to Claim 43
The method of claim 42 (see rejection to claim 42 above), wherein the engine (16) further comprises a bypass valve (66) positioned in communication with the bypass line (64), and wherein the bypass valve (66) is opened when bypassing the charge air cooler (30) (see at least Cress Figs. 1-10 and paragraphs 21-34, 37-50, 53, 63 and 75).

In Reference to Claim 44
The method of claim 43 (see rejection to claim 43 above), further comprising closing the bypass valve (66) when the gaseous-fueled engine (16) exceeds a predetermined RPM threshold (steps 310, 312) (see at least Cress Figs. 1-10 and paragraphs 21-34, 37-50, 53, 63 and 75).

In Reference to Claim 45
The method of claim 43 (see rejection to claim 43 above), further comprising opening the bypass valve (66) for a predetermined bypass period time interval (elapsed time) after an initiation of a starting sequence of the engine and closing the bypass valve (66) after the bypass period time interval (elapsed time) has elapsed (see at least Cress Figs. 1-10 and paragraphs 21-34, 37-50, 53, 63 and 75).

In Reference to Claim 46
A fuel bypass arrangement for a forced induction gaseous-fueled engine (16), the fuel bypass arrangement comprising: 
A bypass line (64);
a charge air cooler (30); 
a throttle valve (32);
an intake manifold (34); and 
a plurality of cylinders (40),
wherein fuel is delivered during engine (16) start through a bypass line (64) to the intake manifold (34) for delivery to the plurality of cylinders (40) bypassing the charge air cooler (30) and the throttle valve (32) (see at least Cress Figs. 1-10 and paragraphs 21-34, 37-50, 53, 63 and 75).

In Reference to Claim 47
The fuel bypass arrangement of claim 46 (see rejection to claim 46 above), wherein the fuel is delivered directly to the intake manifold (34) (see at least Cress Figs. 1-10 and paragraphs 21-34, 37-50, 53, 63 and 75).

In Reference to Claim 49
The fuel bypass arrangement of claim 48 (see rejection to claim 48 above), wherein the charge air cooler (30) is positioned between the throttle valve (32) and an inlet of the fuel bypass line (inlet of #64), the charge air cooler 

In Reference to Claim 50
The fuel bypass arrangement of claim 49 (see rejection to claim 49 above), wherein the throttle valve (32) is positioned between, and in fluid communication with, the charge air cooler (30) and the intake manifold (34), wherein the throttle valve (32) is configured to control an amount of fuel that is delivered to the intake manifold (34) from the charge air cooler (30) (see at least Cress Figs. 1-10 and paragraphs 21-34, 37-50, 53, 63 and 75).

In Reference to Claim 51
The fuel bypass arrangement of claim 48 (see rejection to claim 48 above), further comprising a bypass valve (66) in communication with the bypass line (64), the bypass valve (66) being configured to selectively control the flow of the fuel through the bypass line (64) (see at least Cress Figs. 1-10 and paragraphs 21-34, 37-50, 53, 63 and 75).

In Reference to Claim 52
The fuel bypass arrangement of claim 51 (see rejection to claim 51 above), further comprising a controller (18) in communication with the bypass 

In Reference to Claim 53
The fuel bypass arrangement of claim 52 (see rejection to claim 52 above), wherein the controller (18) automatically opens the bypass valve (66) at an initiation of a starting sequence of the gaseous-fueled engine (16) (see at least Cress Figs. 1-10 and paragraphs 21-34, 37-50, 53, 62-63 and 75).

In Reference to Claim 54
A power backup system comprising a forced induction gaseous-fueled engine, the engine comprising: 
A bypass line (64), a charge air cooler (30), a throttle valve (32), an intake manifold (34), and a plurality of cylinders (40); 
wherein fuel is delivered from a fuel source (54) during engine (16) start through a bypass line to the engine intake manifold (34) for delivery to the plurality of cylinder (40) bypassing the charge air cooler (30) and the throttle valve (32) (see at least Cress Figs. 1-10 and paragraphs 21-34, 37-50, 53, 62-63 and 75).

In Reference to Claim 55
The power backup system of claim 54 (see rejection to claim 54 above), further comprising an electricity generating system (12) in communication with 

In Reference to Claim 56
The method of claim 54 (see rejection to claim 54 above), further comprising providing electricity to a building via an electricity generating system (12) in communication with the gaseous-fueled engine (16), wherein normal power is restored to the building within 10 seconds from an initiation of a starting sequence of the gaseous-fueled engine (16) (since generator (12) is always connected to the engine therefore anytime engine starts the electrical power would be provided) (see at least Cress Figs. 1-10 and paragraphs 21-34, 37-50, 53, 62-63 and 75).

In Reference to Claim 58
The method of claim 36 (see rejection to claim 36 above), further comprising after bypassing the charge air cooler (30) and throttle valve (32), opening the throttle valve (32) to transition to primary fuel system operation (after the starting process ends the throttle valve (32) will opened based on the 

In Reference to Claim 59
The method of claim 46 (see rejection to claim 46 above), further comprising after bypassing the charge air cooler (30) and throttle valve (32), opening the throttle valve (32) to transition to primary fuel system operation (after the starting process ends the throttle valve (32) will opened based on the required A/F ratio to the engine) (see at least Cress Figs. 1-10 and paragraphs 21-34, 37-50, 53, 63 and 75).

In Reference to Claim 60
The method of claim 54 (see rejection to claim 54 above), further comprising after bypassing the charge air cooler (30) and throttle valve (32), opening the throttle valve (32) to transition to primary fuel system operation (after the starting process ends the throttle valve (32) will opened based on the required A/F ratio to the engine) (see at least Cress Figs. 1-10 and paragraphs 21-34, 37-50, 53, 63 and 75).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Cress.

In Reference to Claim 41
The method of claim 36 (see rejection to claim 36 above), further comprising at least partially closing the throttle valve (32) when bypassing the charge air cooler (30) (Cress teaches to control the throttle valve (32) based on required fuel during priming and that if too much fuel is supplied the engine .

Claim 57 rejected under 35 U.S.C. 103 as being unpatentable over Cress in view of Pub No. US 2018/0342876 A1 to Agnew et. al. (Agnew).

In Reference to Claim 57
		Cress teaches (except for the bolded and italic recitations below):
The power backup system of claim 54 (see rejection to claim 54 above), further comprising a battery bank (see at least Cress Figs. 1-10 and paragraphs 21-34, 37-50, 53, 63 and 75).
Cress is silent (bolded and italic recitations above) as to having a battery bank. However, it is very well known in the art that the generator having battery bank. For example, Agnew teaches to have a battery bank couple to the generator. Agnew further teaches that having such structures is provided to storage of excess electric energy (see at least Agnew Fig.1 and paragraphs 46, 118 and 129). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cress to include a battery bank as taught by Agnew provided to storage of excess electric energy.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
The applicant argues that Cress fails to teach or suggest the claimed limitations. Cress describes a system of concurrent fuel flow to the cylinders from both a primary fuel system and an auxiliary priming system during engine start. The priming method is a supplemental fuel process that does not bypass the primary fuel system, as in the amended claims. The auxiliary priming system assists the primary fuel system and increases overall efficiency. Indeed, Cress does not describe a method of operation wherein the auxiliary priming system functions as the sole fuel source to the cylinders during any phase of engine operation. Rather, each embodiment of Cress's system describes engine operation where the auxiliary priming system functions concurrently with the primary fuel system. In contrast, the amended claims recite "fuel is delivered during engine start through a bypass line to the intake manifold for delivery to the plurality of cylinders bypassing the charge air cooler and the throttle valve." For these reasons, Applicant submits Cress fails to teach or suggest the amended claims 36, 46, and 54. The examiner disagree with the applicant’s argument since applicant’s arguments are not commensurate in scope with the claim. The claims are broad enough to read as “partially” bypassing since the claims do not explicitly recite such as to completely bypass (even in the specification does not disclose to perform the bypass completely since throttle gets opened during bypassing and “increasing amount of fuel/air mixture is allowed to flow though the CAC 134” (applicant’s specification page. circumvent the fuel metering valve 60, the compressor 20, the aftercooler 30, and the throttle valve 32”) (Cress paragraph 63). The applicant further argues that the benefit of bypassing the air cooler and the throttle valve is that fresh fuel can be delivered directly to the engine cylinders to improve engine startup and Cress also does the same since fresh fuel from fuel source (54) is directly injected to the cylinder via the bypass line (64) during start up.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2018/0135571 A1 to Fuchs et. al. (Fuchs) teaches to bypass the charge air cooler during engine start.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 7, 2022